          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Blue Cross and Blue Shield of
Georgia, Inc., et al.,
                                       Case No. 1:18-cv-01304
                        Plaintiffs,
                                       Michael L. Brown
v.                                     United States District Judge

DL Investment Holdings, LLC, et
al.,

                        Defendants.

________________________________/

                        OPINION AND ORDER

     Defendants DL Investment Holdings, LLC, Reliance Laboratory

Testing, Inc., Medivance Billing Service, Inc., Aaron Durall, and Neisha

Carter Zaffuto (collectively, the “Hospital Defendants”) move to compel

arbitration of all claims against them in this proceeding.         (Mot. to

Compel, Dkt. 93.) Alternatively, they seek to stay all claims not sent to

arbitration, and, again alternatively, to stay all litigation pending appeal

of any order by the Court denying their motion to compel arbitration.

(Defs.’ Br. in Supp. of Mot. to Compel, Dkt. 111.) As explained below, the

Court grants in part and denies in part Hospital Defendants’ motion to
compel arbitration — sending all claims against all Defendants involving

the PPO contract (which contains an arbitration clause) to arbitration.

The Court, however, refuses to order arbitration of claims arising under

the HMO and PAR contract (which do not contain arbitration clauses).

This order gives full force and effect to the parties’ agreement to arbitrate

and to the federal policy favoring arbitration.

     The Court exercises its discretion not to stay the non-arbitrable

claims as the Court finds it feasible to continue the litigation while the

arbitration proceeds. Finally, Court finds an appeal of the order denying

arbitration of claims under the HMO and PAR contracts would be

frivolous. The Court thus refuses to stay this matter pending appeal.

I.   Background Facts

     A.    The Parties and the Contracts

     Plaintiffs, a group of Blue Cross & Blue Shield health care plans

and third-party administrators, provide insurance benefits to members

and their dependents for services at hospitals and medical offices around

the country. (Second Am. Compl., Dkt. 28 at ¶ 70.) For purposes of this




                                     2
litigation, they have assigned their claims to Blue Cross and Blue Shield

of Georgia.1

     Defendant Aaron Durall is the owner and manager of Defendant

DL Investment Holdings (“DL Investment”). (Id. at ¶ 145.) He is also

the president of Defendant Reliance Laboratories (“Reliance Labs”), a

toxicology laboratory in Sunrise, Florida. (Id.) Reliance Labs provides

urine drug tests for patients.     Defendant Medivance Billing Service

(“Medivance”) is also located in Florida, with Defendant Neisha Carter

Zaffuto as its president. (Id. at ¶ 13.) Medivance provides billing services

to clients, including Reliance Labs. (Id. at ¶¶ 13–14.)2

     Since 1998, BCBS has had three contracts with a Georgia hospital

known as Chestatee Regional Hospital: (1) a PAR contract, (2) an HMO

contract, and (3) a PPO contract. (Id. at ¶¶ 83–85.) In August 2016, DL

Investment (then known as Durall Capital) purchased Chestatee

Hospital and began running it. (Id. at ¶ 5.) Chestatee assigned all three

contracts to DL Investment, meaning DL Investment assumed the rights



1 Hereinafter, the Court will refer to Blue Cross and Blue Shield of
Georgia, and the Plaintiffs collectively, as “BCBS.”
2 Jorge Perez is also a named defendant. He filed no motion to compel

arbitration, and the claims against him will remain in this proceeding.


                                     3
and obligations set forth in the contracts. (Id. at ¶ 6.) None of the other

Hospital Defendants are parties to the contracts.3

        The PPO contract contains a broad arbitration agreement. The

PPO contract requires BCBS and DL Investment to “meet and confer in

good faith to resolve any problems or disputes that may arise under [the

PPO].” (PPO Contract, Dkt. 28-3 at 15.) The arbitration clause provides

that “[i]n the event that any problem or dispute is not satisfactorily

resolved, . . . [the signatories] agree to arbitrate such problem or

dispute . . . pursuant to the rules of the American Arbitration Society.”

(Id.)

        Neither the PAR contract nor the HMO contract contains an

arbitration provision.

        B.   The Fraudulent Scheme

        As part of the contracts at issue, BCBS agreed to reimburse

Chestatee Hospital for medically necessary urine drug tests performed

at the hospital for its patients. (Second Am. Compl. at ¶ 4.) In fact,

because Chestatee is a rural hospital, BCBS agreed to pay a premium for



3The Court will refer to the group of all Hospital Defendants except DL
Investment as the “Non-Signatory Defendants.”


                                    4
tests Chestatee performed. (Id. at ¶ 14.) Reliance Labs, on the other

hand, had no contract with BCBS, let alone a contract that entitled it to

receive premium reimbursements for urinary tests it conducted. (Id. at

¶ 19.)

     Plaintiffs allege that, after acquiring Chestatee, Defendants began

using the hospital in Georgia as a shell through which to funnel

laboratory tests that Reliance Labs performed in Florida. (Id. at ¶ 7.)

Specifically, they allege Hospital Defendants conspired to submit claims

under all three contracts for urine drug tests that Reliance Labs

performed while falsely claiming Chestatee had done them. (Id. at ¶ 14.)

BCBS alleges that the scheme was profitable for Hospital Defendants

because “Chestatee’s contracts with Plaintiffs entitled it to substantially

more for the tests than Reliance Labs would receive directly.” (Pls.’ Resp.

to Defs.’ Mot. to Compel, Dkt. 104 (“Resp.”) at 5.) BCBS claims that the

Hospital Defendants worked together to submit false and misleading

claims for urinary drug tests, making BCBS believe that Chestatee had

conducted the tests in compliance with the three contracts and causing

BCBS to pay claims not covered by the contracts. (Second Am. Compl. at

¶ 22.)



                                    5
      In total, Plaintiffs claim that Hospital Defendants wrongfully

collected more than $100 million from Plaintiffs. (Id. at ¶ 116; Resp. at

5.)

      C.   The Arbitration Proceeding

      In November 2017, BCBS sent a letter demanding that Durall

Capital confer about their bills for urine tests. (Resp. at 6.) Durall

Capital did not respond for two months and then refused to address the

allegations.   (Id.)   In February 2018, BCBS filed a Demand for

Arbitration against DL Investment. (Id.) The Demand stated specifically

that BCBS Georgia sought to arbitrate only those amounts paid under

the PPO contract — the contract containing the arbitration clause — but

not amounts paid under the PAR and HMO contracts. (Id.)

      At first, DL Investment disputed the governing arbitration rules,

as the PPO contract mistakenly identified the rules of the American

Arbitration Society instead of the American Arbitration Association. (Id.)

DL Investment refused to arbitrate the claims under the AAA rules, and

only agreed to do so if Plaintiffs made certain concessions. (Id. at 7.) DL

Investment then filed in state court a petition to compel arbitration of




                                    6
the PPO claims, which Plaintiffs removed to federal court. The Court

later granted the motion to compel arbitration. (Id.)4

     D.    Proceedings Before This Court

     Because the HMO and PAR contracts contain no arbitration

provisions, Plaintiffs filed this suit in March 2018 to recover funds paid

under those two contracts and to assert claims against parties who were

not signatories to any of the three contracts. (Resp. at 7–8.)

     Plaintiffs then moved for a temporary restraining order and

preliminary injunction to freeze Defendants’ assets. (Pls.’ Mot. for TRO

& Prelim. Inj., Dkt. 46.) Plaintiffs also moved for expedited discovery.

(Pls.’ Mot. for Expedited Disc., Dkt. 48.) On July 24, 2018, the Court

denied Plaintiffs’ motion for injunctive relief but granted limited

expedited discovery, so Plaintiffs might trace any ill-gotten gains as

required for a preliminary injunction. (July 24, 2018, Minute Entry, Dkt.

63.) Hospital Defendants moved for reconsideration of the Court’s order,




4DL Investment Holdings, LLC v. Blue Cross and Blue Shield of Georgia,
Inc., (“Arbitration Proceeding”), No. 1:18-cv-1116 (N.D. Ga. Oct. 2, 2018),
ECF No. 36.


                                    7
which the Court denied. (Hosp. Defs.’ Mot. for Recons., Dkt. 69; Order on

Mot. for Recons., Dkt. 72.)

      Hospital Defendants moved to compel arbitration on September 26,

2018. The parties submitted discovery disputes to the Court on October

1 and 18, 2018, mostly involving the availability of certain bank records.

During a November 1, 2018 teleconference that included a witness from

the bank, the Court ordered Defendants to produce the bank records. (Tr.

of Nov. 1, 2018, Teleconference, Dkt. 109 (“Nov. 1 Tr.”) at 18:13–19:8.)

Several days before that deadline, however, Hospital Defendants filed

their emergency motion to stay discovery pending ruling on the motion

to compel arbitration. (Mot. to Stay, Dkt. 110.) The Court granted

Hospital Defendants’ requested stay and held a hearing on the motion to

compel arbitration.

II.   Analysis and Discussion

      A district court determines whether to grant a motion to compel

arbitration based on a two-step inquiry. The first step is to inquire

whether the parties agreed to arbitrate the dispute and the second

“involves deciding whether legal constraints external to the parties’




                                    8
agreement foreclosed arbitration.”5 See Klay v. All Defendants, 389 F.3d

1191, 1200 (11th Cir. 2004) (internal quotation marks omitted). The

Court must do this in the light of a “liberal federal policy favoring

arbitration agreements.” Moses H. Cone Mem’l Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24 (1983). As a result, both the Supreme Court and

the Eleventh Circuit have explained that district courts must “rigorously

enforce agreements to arbitrate.” Klay, 389 F.3d at 1200 (quoting Dean

Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 221 (1985)).

     Arbitration, however, is a matter of contract and the strong pro-

arbitration policy applies only to disputes that parties have agreed to

arbitrate. When a contract between two parties contains no arbitration

agreement, a court cannot compel the parties to settle their dispute

through arbitration. Id. It’s simple: if parties agree to arbitrate their

disputes, the Court must enforce that agreement; if they don’t, the Court

cannot force arbitration.




5Because neither party raised an issue as to the enforceability of the
arbitration agreement, the Court discusses only the first step of this
analysis — whether the parties agreed to arbitrate the dispute.


                                    9
     There is one exception. A non-party to a contract containing an

arbitration agreement may force arbitration “ ‘if the relevant state

contract law allows him [or her] to enforce the agreement’ to arbitrate.”

Lawson v. Life of the S. Ins. Co., 648 F.3d 1166, 1170 (11th Cir. 2011)

(quoting Arthur Anderson LLP v. Carlisle, 556 U.S. 624, 632 (2009)).

Georgia law — the operative law here — recognizes the doctrine of

equitable estoppel as an exception to the general rule that only parties to

a contract may enforce the contract. Id. Equitable estoppel allows a non-

signatory to an arbitration agreement to compel a signatory (or be

compelled by a signatory) to arbitrate in some cases, specifically

“(1) when the claims relate to the contract or (2) when the claims against

the signatory and the nonsignatory arise out of interdependent and

concerted misconduct by those parties.” Autonation Fin. Servs. Corp. v.

Arain, 592 S.E.2d 96, 99 (Ga. Ct. App. 2003); see Lawson, 648 F.3d at

1172 n.4.6



6  Georgia law also provides third-party beneficiaries to a contract
standing to enforce an arbitration agreement. U.S. Foodservice, Inc. v.
Bartow Cty. Bank, 685 S.E.2d 777 (Ga. Ct. App. 2009). The Non-
Signatory Defendants do not contend they are third-party beneficiaries
of the PAR or HMO contracts or that any other doctrine of Georgia law
allows them to compel arbitration. The Court agrees.


                                    10
     Against this legal backdrop, the Court considers Hospital

Defendants’ motion to compel.

     A.    Counts One through Four

     Counts One through Four involve only claims between BCBS and

Defendant DL Investment arising from the PAR and HMO contracts. In

Counts One and Three, Plaintiffs allege that DL Investment breached

the PAR contract and the covenant of good faith and fair dealing arising

from the PAR contract. In Counts Two and Four, Plaintiffs allege DL

Investment breached the HMO contract and the covenant of good faith

and fair dealing that arises from it. (The Non-Signatory Defendants are

not named in these counts.)

     The PAR and HMO contracts between BCBS and DL Investment

contain no arbitration provisions. In this way, they are fundamentally

different from the PPO contract, which contains an arbitration provision

and is already the subject of an arbitration proceeding. When the parties

entered into these two contracts, they chose not to require arbitration. It

was part of their agreement. After all, the decision not to include an

arbitration provision in a contract is an agreement not to arbitrate. Just

as the Court must enforce the agreement to arbitrate the PPO contract,



                                    11
it must honor the parties’ decision not to arbitrate disputes arising under

the PAR and HMO contracts.

      “In the absence of an agreement to arbitrate, a court cannot compel

the parties to settle their dispute in an arbitral forum.” Klay, 389 F.3d

at 1200. In Klay, for example, a group of physicians sued a group of

HMOs for allegedly failing to properly reimburse them for services

rendered. Id. at 1195. The defendants moved to compel arbitration of all

claims under arbitration agreements that it had with some physicians.

Id.   The district court granted that motion for claims arising from

agreements that contained arbitration agreements but refused to compel

arbitration of so-called “non-par” claims that arose under contracts that

did not contain arbitration agreements. Id. at 1195–96. The Eleventh

Circuit affirmed. Id. at 1202. In doing so, it held that just because the

HMO had one contract with a physician that contained an arbitration

provision did not require arbitration of claims arising under contracts

containing no arbitration provision. Id. at 1201. The court held that the

defendants’ “attempt to expand the scope of various arbitration

agreements to cover the rendition of services outside of the services




                                    12
contemplated by a particular contract [containing a provision] is

ineffectual.” Id. The court also explained that:

     Because arbitration can only be compelled when the subject
     of the dispute has been agreed to be settled by arbitration,
     having one contract which contains a broad arbitration
     agreement does not necessarily mean that arbitration can be
     compelled when the subject of the dispute arises from a
     separate contract which does not have an arbitration clause.

Id. Since the Klay defendants failed to present any evidence that the

physicians agreed to arbitrate non-par claims, the Court of Appeals

affirmed the district court’s order denying arbitration of those claims.

Id.; see also Seaboard Coast Line R.R. Co. v. Trailer Train Co., 690 F.2d

1343, 1352 (11th Cir. 1982) (refusing to compel arbitration based on

broad arbitration clause in license contract between parties when

underlying claim was for breach of separate lease contract that did not

contain arbitration clause).

     The same rule must apply here. BCBS and DL Investment agreed

to arbitrate disputes arising under the PPO contract but did not agree to

arbitrate disputes arising under the PAR or HMO contracts. The Court

must enforce their bargain. It can no more ignore their decision not to

arbitrate these two contracts than it can ignore their decision to arbitrate

the PPO contract.


                                    13
     And the doctrine of equitable estoppel does not lead to a different

result. That doctrine — in some circumstances — allows non-signatories

to a contract containing an arbitration provision to compel a signatory to

arbitrate a dispute. It does not allow one party to a contract without an

arbitration provision to compel its counter-party to arbitrate, simply

because another contract between them has such a provision. The Court

denies Hospital Defendants’ motion to compel arbitration of Counts One

through Four — the counts that involve only the PAR and HMO

contracts.

     B.      Counts Five and Six

     Counts Five and Six involve claims against all Defendants arising

under all three contracts. In Count Five, for example, BCBS charges all

Defendants with fraud and fraudulent concealment, claiming each

Defendant made intentional misrepresentations of material facts to

BCBS to cause BCBS to pay claims under all three contracts. (Second

Am. Compl. at ¶ 274.)      As part of this, Plaintiffs allege that all

Defendants failed to disclose to BCBS that they had an agreement to

“participate in a pass-through scheme in breach of Chestatee’s HMO,

PAR, and PPO Contracts with BCBS. . . .” (Id. at ¶ 280.) Finally, BCBS



                                   14
alleges Defendants deceived it with the false representations and that it

reasonably relied on the misrepresentations when it paid claims under

the contracts. (Id. at ¶¶ 288–289.) Similarly, in Count Six, BCBS alleges

that all Defendants made negligent misrepresentations to cause it to pay

claims under each of the three contracts.7

     As explained above, BCBS and DL Investment agreed in the PPO

contract to arbitrate any problems or disputes. (PPO Contract at 15.)

Their arbitration agreement is broader than the breach of contract claim

that is currently pending in arbitration. Some portion of the fraud and

fraudulent concealment claims against DL Investment, as well as the

negligent misrepresentation claims, arise under the PPO contract. That

is because Plaintiffs allege that DL Investment’s fraudulent or negligent

misrepresentations were part of a scheme to cause BCBS to pay claims

under the PPO that did not, in fact, qualify for payment under that

contract. See Doe v. Princess Cruise Lines, Ltd., 657 F.3d 1204, 1218

(11th Cir. 2011) (holding that party seeking to compel arbitration of




7Plaintiffs bring the negligent misrepresentation claims in Count Six as
an alternative to the fraud claims in Count Five. (Second Am. Compl. at
¶¶ 293–303.)


                                   15
claims “arising out of” a contract must show existence of some direct

relationship between the dispute and the performance of duties specified

by the contract).

     But as stated repeatedly already, DL Investment and BCBS did not

negotiate   to   resolve   through   arbitration   fraud   and   fraudulent

concealment claims arising under the PAR and HMO contracts. The

Court must enforce their decision not to do so. Goldberg v. Bear, Stearns

& Co., 912 F.2d 1418, 1419 (11th Cir. 1990) (“[T]he parties will not be

required to arbitrate when they have not agreed to do so.”); see also EEOC

v. Waffle House, Inc., 534 U.S. 279, 294 (2002) (“Arbitration under the

[FAA] is a matter of consent, not coercion.” (alteration in original)

(citations omitted)).   As a result, the Court grants DL Investment’s

motion to compel arbitration of claims asserted in Counts Five and Six

that arise under the PPO contract. The Court, however, refuses to compel

arbitration of those claims in Counts Five and Six that arise under the

HMO and PAR contracts. The Court recognizes that this ruling requires

BCBS and DL Investment to litigate fraud and fraudulent concealment

claims in two venues. That is, however, what the parties apparently

wanted when they executed the agreements with different provisions.



                                     16
And, of course, while the conduct may be similar, whether the conduct

constitutes an intentional or negligent misrepresentation that caused

unnecessary payments will depend on the terms of each contract and the

representations made to cause payments under them. BCBS and DL

Investment will get the benefit of their bargain.

     The Non-Signatory Defendants also moved to compel arbitration of

the fraudulent and negligent misrepresentation claims asserted against

them in Counts Five and Six. Since they are not signatories to the

agreement, they must establish their right to compel arbitration under

the doctrine of equitable estoppel. The Court finds that they have made

this showing for two reasons.       First, Georgia courts have applied

equitable estoppel when “the signatory to a written agreement [requiring

arbitration] . . . must rely on the terms of the written agreement in

asserting its claims against the nonsignatory.” Lawson, 648 F.3d at 1172

(quoting Arain, 592 S.E.2d at 100). As explained above, some portion of

BCBS’s fraudulent and negligent misrepresentation claims arise under

and depend on the terms of the PPO contract. Plaintiffs contend that

Non-Signatory Defendants made the misrepresentations to cause BCBS

to pay claims under the PPO contract (and other contracts) that did not



                                   17
— in fact — qualify for payment under the contract. Whether BCBS had

to pay the claims will depend on the contract. Plaintiffs concede that “the

PPO Contract was a necessary predicate” to the fraudulent scheme.

(Resp. at 22.)

       Second, under Georgia law, a party may rely on the doctrine of

equitable estoppel “when the claims against the signatory and the

nonsignatory arise out of interdependent and concerted misconduct by

those parties.” Arain, 592 S.E.2d at 100; see Lawson, 648 F.3d at 1172

n.4.    Plaintiffs allege that all Non-Signatory Defendants made

misrepresentations as part of a “scheme” with DL Investment to mislead

BCBS into paying Chestatee’s claims. (Second Am. Compl. at ¶ 274.)

The very crux of their claim alleges a “pass-through scheme” between all

Defendants to mislead BCBS. (Id. at ¶ 22.) For these reasons, the Court

finds that the Non-Signatory Defendants can compel arbitration, under

the doctrine of equitable estoppel for claims brought against them in

Counts Five and Six arising from the PPO contract.

       The portions of Counts Five and Six arising from the PAR and HMO

contracts do not, however, satisfy the requirements of equitable estoppel.

These contracts contain no arbitration clause.       The fraudulent and



                                    18
negligent misrepresentation claims that allegedly caused BCBS to make

payments wrongfully under the PAR and HMO contracts do not rely on

the terms of a contract containing an arbitration clause. To the contrary,

they rely on the terms of contracts in which the signatories elected not to

compel arbitration. For the same reason, claims arising under the PAR

and HMO contracts against the Non-Signatory Defendants are not part

of concerted activity with a party to an arbitration agreement.

Defendants cite no authority to allow non-signatories to an agreement

without an arbitration provision nevertheless to compel arbitration

because of some other agreement to which they are also non-signatories

contains an arbitration clause. Indeed, it would make no sense to compel

arbitration of the fraudulent and negligent misrepresentation claims

against the Non-Signatory Defendants arising under the PAR and HMO

contracts when DL Investment (the signatory to those contracts) cannot

compel arbitration.

     C.    Counts Seven and Eleven

     In Counts Seven and Eleven, BCBS brings claims against the Non-

Signatory Defendants for tortious interference with BCBS’s contracts

with Chestatee and for unjust enrichment. (DL investment is not named



                                    19
in these Counts.) As with the claims discussed above, some portion of

these claims rely on the terms of the PPO agreement. BCBS, for example,

alleges that it had “three valid and enforceable contracts with Chestatee

(i.e., the PAR Contract, the HMO Contract, and the PPO Contract).”

(Second Am. Compl. at ¶ 305.) BCBS also alleges that the Defendants

named in these Counts “caused Chestatee to breach its contracts with

BCBS” by submitting some claims.        (Id. at ¶ 308.)   Whether these

Defendants caused Chestatee to breach the PPO contract, the PAR

contract, or the HMO contract will, of course, depend on the terms of the

contract. The point is that some portion of BCBS’s claims for tortious

interference requires application of the PPO contract.

     Similarly, BCBS claims in Count Eleven that the Non-Signatory

Defendants unjustly enriched themselves when they fraudulently caused

BCBS to pay Chestatee for services that Chestatee did not perform and

for which it was not entitled to payment. (Id. at ¶ 351.) Again, whether

some portion of these claims were wrongfully paid under the PPO

contract will depend on the terms of that agreement.

     The doctrine of equitable estoppel thus applies to these claims just

as it applies to the claims against the Non-Signatory Defendants in



                                   20
Counts Five and Six. For the reasons set forth above, the portion of the

tortious interference and unjust enrichment claims arising from the PPO

contract are properly subject to arbitration under the doctrine of

equitable estoppel. But, again, the portions of Counts Seven and Eleven

arising from the PAR and HMO contracts are not eligible for equitable

estoppel.

       D.   Counts Nine and Ten8

       BCBS brings claims against all Defendants for restitution and

injunctive relief under ERISA in Counts Nine and Ten, respectively.

These Counts involve claims that arise under all three contracts. The

analysis of Hospital Defendants’ motion to compel arbitration for these

claims mirrors the analysis for Counts Five and Six. Any claims against

DL Investment for restitution and injunctive relief under ERISA for

payments made under the PPO contract or claims to be submitted under

that contract are subject to the arbitration provision the parties

negotiated as part of the PPO contract. Likewise, the claims against the

Non-Signatory Defendants for restitution and injunctive relief under




8   The Second Amended Complaint contains no Count Eight.


                                  21
ERISA for payments made under the PPO contract or to be made under

that contract satisfy both prongs of the equitable estoppel doctrine.

BCBS must rely on the terms of the PPO contract in asserting these

claims against the Non-Signatory Defendants and has alleged these

Defendants acted in concert with a signatory to the contract requiring

arbitration. (Id. at ¶ 334.)

     On the other hand, the claims against DL Investment for

restitution and injunctive relief for payments made or to be made under

the HMO and PAR contracts are not subject to arbitration and may

continue here.      Likewise, the claims against the Non-Signatory

Defendants for restitution and injunctive relief involving payments made

or to be made under the HMO and PAR contracts do not satisfy the

requirements of equitable estoppel. They do not involve the terms of a

contract requiring arbitration or allege concerted activity with a

signatory to an arbitration agreement for these claims.

     For these reasons, the Court grants Hospital Defendants’ motion to

compel arbitration of any claims under Counts Ten and Eleven arising

from or related to the PPO contract.     The Court denies Defendants’

motion for claims arising under or related to the other two contracts.



                                   22
     E.    Waiver of the Right to Arbitrate

     BCBS argues that Defendants waived their right to demand

arbitration. Certainly, a party can waive the right to arbitrate like it can

waive any other contractual right. Gutierrez v. Wells Fargo Bank, N.A.,

889 F.3d 1230, 1235 (11th Cir. 2018). To determine whether a party has

waived its arbitration rights, a court must consider (1) whether the party

has acted inconsistently with the right to arbitrate and (2) whether the

party’s conduct has prejudiced the opposing party. Id. at 1236. “A key

factor in deciding [if a party has acted inconsistently with the right to

arbitrate] is whether a party has ‘substantially invoke[d] the litigation

machinery prior to demanding arbitration.’ ” Id. at 1235 (alteration in

original) (quoting S & H Contractors v. A.J. Taft Coal Co., 906 F.2d 1507,

1514 (11th Cir. 1990)).

     BCBS argues that Defendants actively litigated this suit for

months, showing a clear intention to waive their right to arbitrate any

claims asserted in the Second Amended Complaint. (Resp. at 12.) BCBS

explains that DL Investment even went so far as to argue in the

Arbitration Proceeding that BCBS had waived its right to arbitrate

claims under the PPO contract by filing the Second Amended Complaint.



                                    23
(Id. at 9.) Specifically, BCBS explains that, several months after it filed

the Second Amended Complaint, DL Investment moved in the

Arbitration Proceeding to prevent arbitration of claims under the PPO

contract and stating that “because Hospital Defendants prefer to resolve

all claims in one forum,” DL Investment “now seeks to litigate all claims

between the parties in one lawsuit.” Arbitration Proceeding, 1:18-cv-

1116, ECF No. 19-1 at 11–12. DL Investment also argued that BCBS had

waived its right to arbitration under the PPO contract “by affirmatively

litigating the merits of its arbitrable claims to Chestatee’s detriment.”

Id. at 13.

      BCBS claims that Defendants only decided to change course and

demand arbitration after the Court granted BCBS’s motion for expedited

discovery. (Resp. at 10.) BCBS explains that less than two weeks after

it served its discovery, DL Investment made a complete about-face in the

arbitration proceeding, withdrawing its opposition to BCBS’s motion to

compel arbitration on the PPO contract and abandoning its argument

that BCBS had waived arbitration. Arbitration Proceeding, 1:18-cv-1116,

ECF No. 18 at 1. Then, nearly six months after BCBS filed the initial

complaint here, and despite having already moved to dismiss the Second



                                    24
Amended Complaint, Hospital Defendants suddenly moved to compel

arbitration of all claims asserted in the Second Amended Complaint.

(Hosp. Defs.’ Mot. to Dismiss, Dkt. 38; Mot. to Compel.) All the while,

Defendants failed to produce the required discovery, leading to several

calls with the Court and requiring a witness from one of the banks in

possession of relevant discovery. After confirming the bank’s ability to

produce the records promptly, the Court ordered Defendants to produce

the records to BCBS no later than November 14, 2018, ten business days

following the November 1st teleconference. (Nov. 1 Tr. at 18:17–19:8).

Rather than do as directed, Defendants filed their emergency motion for

a stay of the discovery deadline, explaining that they would seek an order

of mandamus from the Eleventh Circuit if not released from the

production deadline. (Mot. to Stay at 13.)

     The Court credits and adopts BCBS’s factual allegations in their

entirety.   It is clear to the Court that Defendants seek to compel

arbitration for the purpose of forum shopping, that is, to get out of this

case and thereby avoid the pending discovery deadlines.         The Court

makes this finding based on the totality of Defendants’ conduct, including

flip flopping positions from first claiming that they wanted to litigate all



                                    25
claims and that BCBS had waived its right to compel arbitration to

suddenly claiming arbitration of all claims was mandatory —

precipitated only by the Court’s discovery orders. The Court also bases

its finding on (1) Defendants’ behavior in avoiding and unnecessarily

delaying discovery, at one point claiming that it would take many weeks

for the bank to produce necessary documents (a claim the bank witness

denied), (2) the timing of Defendants’ motion to compel arbitration many

months after the initial filing of the complaint here, and (3) the

desperate, eleventh-hour filing to stay their discovery deadlines. It is

clear to the Court that Defendants are forum shopping to avoid the

Court’s discovery order.

     Still, the Non-Signatory Defendants were not part of all this

conduct. As they are not parties in the Arbitration Proceeding, they were

not responsible for the inconsistent filings in that case seeking to avoid

arbitration and then suddenly demanding it. While the same attorneys

represent them, the Court does not interpret that as sufficient to hold

them responsible for the inconsistent positions. In addition, the Court

finds the Defendants’ conduct is not sufficiently egregious to constitute a

waiver of arbitration. The Eleventh Circuit has explained that, given the



                                    26
preference for arbitration, participation in litigation must be substantial

to waive the right to arbitrate. Citibank, N.A. v. Stok & Assocs., P.A., 387

F. App’x 921, 924 (11th Cir. 2010).      Plaintiffs invoked the litigation

machinery, while Defendants have vigorously defended themselves at

each step. The Court cannot say that by filing a defensive motion to

dismiss and responding to Plaintiffs’ offensive motions that DL

Investment has substantially invoked the litigation machinery.          See

S & H Contractors, Inc., 906 F.2d at 1514. And on the second prong of

prejudice, this is not a case in which DL Investment sat quietly for years

while the litigation continued before invoking its arbitration rights. The

timing of the motion to compel arbitration — after the Court ordered

expedited discovery — and the timing of the emergency motion to stay —

on the eve of the deadline to turn over expedited discovery — certainly

appears suspect. Yet all of this occurred in a rather short time-period.

The Court, therefore, cannot say that DL Investment’s delay in invoking

arbitration sufficiently prejudiced Plaintiffs so as to waive any right to

arbitrate.   See, e.g., id. at 1514 (finding prejudice after eight-month

delay); Stone v. E.F. Hutton & Co., Inc., 898 F.2d 1542, 1544 (11th Cir.

1990) (finding prejudice and waiver after one year and eight-month



                                    27
delay). Given the presumption in favor of arbitrability under federal law,

any party asserting a waiver of arbitration bears a heavy burden of proof.

Gutierrez, 889 F.3d at 1236. The Court acknowledges that Plaintiffs have

expended considerable attorneys’ fees and costs in pursuing this

litigation. But that alone is not enough to establish sufficient prejudice,

particularly when some portion of this matter will continue in this forum.

     F.    Issuance of a Stay of Non-Arbitrable Claims

     Defendants ask this Court to stay any action pending their appeal

of an order denying arbitration or, alternatively, pending the outcome of

the Arbitration Proceeding. (Mot. to Compel; Mot. to Stay.) The Court

denies those requests.

           1.    Denial of a Stay Pending the Outcome of the
                 Arbitration Proceeding

     The Eleventh Circuit has held that “[w]hen confronted with

litigants advancing both arbitrable and nonarbitrable claims, [district]

courts have discretion to stay nonarbitrable claims.” Klay, 389 F.3d at

1204. Courts generally refuse to stay non-arbitrable claims “when it is

feasible to proceed with the litigation.” Id. The “heavy presumption

should be that the arbitration and the lawsuit will each proceed in its

normal course.” Id. (quoting Dean Witter Reynolds, Inc., 470 U.S. at 225


                                    28
(White, J., concurring)). “Crucial to this determination [whether the

litigation can proceed] is whether arbitrable claims predominate or

whether the outcome of the nonarbitrable claims will depend on the

arbitrator’s decision.” Id.

     The Court finds that it is feasible to arbitrate the claims identified

above while allowing litigation of non-arbitrable claims to continue.

Defendants contend that, because most of the money was paid under the

PPO contract, the arbitrable claims predominate. (Tr. of Nov. 20, 2018,

Hearing, Dkt. 118 (“Nov. 20 Tr.”) at 46:19.)        The Court disagrees.

Although BCBS paid most of the money under the PPO contract, the

parties agreed not to arbitrate most of the contracts. After all, two out of

three contain no arbitration requirement. It is fundamentally unfair to

the signatories to the PAR and HMO, who did not wish to arbitrate, to

stay their claims because of the presence of an arbitration provision in a

separate contract. (See id. at 51:7–20.) Staying the non-arbitrable claims

is completely inconsistent with the purpose of arbitration or the idea that

arbitration should be enforced because it is what parties agreed to do.

(Id. at 51:10–12.)




                                    29
      BCBS also alleges that Defendants wrongfully took more than

$8 million under the PAR and HMO contracts.9 (Second Am. Compl. at

¶¶ 117–118.) Such a sum is not insignificant and certainly nothing to

“scoff at.” (Nov. 20 Tr. at 52:9–13 (“And [Hospital Defendants] would

almost have a scoff at that, because the amount they defrauded us under

the other contract is so enormous. $8 million dollars is at stake just

under these two contracts . . . .”)). The Court thus concludes that the

arbitrable claims do not predominate.

      There is also no reason to believe the outcome of the arbitration

proceeding (if allowed to go first) will control the outcome of the litigation.

Defendants argued that the arbitrator could make factual or legal

findings that preclude issues in this case. Yet the arbitration provision

in the PPO contract does not require findings of fact by the arbitrator or

any other type of reasoned award. Any decision by the arbitrator will not

necessarily have any bearing or legally preclusive effect on issues in this




9 BCBS has since filed supplemental notice with the Court to adjust the
totals allegedly paid to Hospital Defendants under each of the three
contracts. (Pls.’s Additional Post-Hr’g Supp. Br., Dkt. 121.) Because the
adjustments are minor and retain the same general ratios, the proposed
changes do not affect the Court’s analysis or conclusions in this order.


                                      30
litigation. See Delmay v. Paine Webber, No. 87-8703, 1988 WL 167737,

at *4 n.5 (11th Cir. 1989) (“These prerequisites [for issue preclusion]

present considerable difficulties when the prior ‘judgment’ is an arbitral

award, because arbitrators often give no written reasons for their

decisions and indeed are discouraged from doing so to prevent litigation

on the validity of their awards.”), vacated and appeal reinstated on other

grounds, 872 F.2d 356 (11th Cir. 1989).

     In addition, there is no evidence that the PPO contract is identical

to the HMO and PAR contracts or that the conduct (such as the alleged

false representations made to BCBS) are the same. And, again, the

parties are different. There are BCBS plans looking to assert their claims

under the HMO and PAR contracts. Their claims will go on regardless of

the outcome of arbitration under the PPO contract. Defendants cite no

authority suggesting any rulings in the arbitration proceeding will decide

issues in this case.   The Court thus finds that any decision by the

arbitrator will not necessarily preclude any of the non-arbitrable claims.

(Nov. 20 Tr. at 28:12–18 (“It may be that they are similar and the scheme

was similar, but an outcome on the PPO does not control the outcome on

PAR and HMO . . . .”)).



                                   31
      Certainly, there will be some overlap between the arbitration and

the litigation proceedings. But they are both at the initial stages, and

the Court is certain the parties can work together to prevent the

duplication of efforts and expense.         They can coordinate written

discovery, depositions, and similar maters between the two proceedings.

Indeed, BCBS has already committed to doing so. (See Pls.’ Supp. Opp’n

to Hosp. Defs.’ Mot. to Compel and Mot. to Stay, Dkt. 116 at 4; Nov. 20

Tr. at 35:13–19.) The Court will also manage the litigation (including

discovery and motions practice) to prevent duplication of efforts and

maximize efficiency.

      Considering the allegations at issue and the record before it, the

Court finds that there is no reason to believe the dual track will prejudice

any party or necessarily lead to the duplication of efforts. It is feasible to

proceed with both at the same time. The Court also notes that a dual

track is exactly what the parties bargained for when they decided to

include an arbitration agreement in only one of the three contracts

between them. To the extent there is common conduct or contractual

obligations, the parties knew they might have to resolve disputes arising

under the contracts in two different forums. It would be unfair to BCBS



                                     32
to disregard this agreement by staying litigation, requiring BCBS to

proceed with the arbitration, and then begin again at square one in the

litigation.

      For all of these reasons, the Court exercises its discretion to refuse

Defendants’ motion to stay the litigation pending arbitration of the

claims related to the PPO contract.         Both this litigation and the

arbitration can and will proceed simultaneously, as the two actions are

based on separate and distinct contracts. See Dean Witter Reynolds, Inc.,

470 U.S. at 221 (stating that proper enforcement of FAA might yield

“piecemeal” litigation); Moses H. Cone Mem’l Hosp., 460 U.S. at 20

(finding district court may order the parties to resolve “related disputes

in different forums”).

              2.   Denial of a Stay Pending Appeal of This Order

      The Federal Arbitration Act “grants a party the right to file an

interlocutory appeal from the denial of a motion to compel arbitration.”

Blinco v. Green Tree Servicing, LLC, 366 F.3d 1249, 1251 (11th Cir. 2004)

(citing 9 U.S.C. § 16(a)(1)(A)). And under Eleventh Circuit precedent,

“pending resolution of a non-frivolous appeal from the denial of a motion

to compel arbitration,” a district court should stay proceedings before it.



                                    33
Id. A district court, however, need not stay proceedings when the appeal

is frivolous. Id. at 1252 (noting that “a stay need not be granted at the

outset if the appeal is frivolous”). An appeal is frivolous when it is

“without arguable merit in either law or fact.” See Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002) (citation omitted) (discussing frivolity

in the context of in forma pauperis complaints).

     The Court has granted Defendants’ motion to compel arbitration of

all claims that arise under or involve the PPO contract — claims against

DL Investment pursuant to the PPO contract and claims against the

Non-Signatory Defendants pursuant to the doctrine of equitable estoppel.

The Court’s ruling gives full force and effect to the federal policy favoring

arbitration. The only claims on which the Court denies arbitration are

those arising under the HMO and PAR contracts. The Court finds that

an appeal of its order denying arbitration of those claims would be

frivolous.

     No legal authority allows DL Investment to compel BCBS to

arbitrate the claims for breach of the HMO and PAR contracts when

those contracts contain no arbitration agreement. The Eleventh Circuit

has expressly held that “in the absence of an agreement to arbitrate, a



                                     34
court cannot compel the parties to settle their dispute in an arbitral

forum.” Klay, 389 F.3d at 1200; Seaboard Coast Line R.R. Co., 690 F.2d

at 1352 (refusing to compel arbitration based on broad arbitration clause

in license contract between parties when underlying claim was for breach

of a separate lease contract lacking an arbitration clause); see also Volt

Info. Sci., Inc. v. Bd. of Tr. of Leland Stanford Junior Univ., 489 U.S. 468,

479 (1989) (“Arbitration under the [FAA] is a matter of consent, not

coercion . . . .”).   Counsel for Hospital Defendants conceded at oral

argument that he could find no legal authority to support DL

Investment’s claim that arbitration of the HMO and PAR claims is

required. (See Nov. 20 Tr. at 40:9–14 (“[I]n the PAR and the HMO, I

think [counsel for Hospital Defendants] conceded he can’t give me a case

that indicates you can force two parties to arbitrate contract A and B

simply because they’ve agreed to arbitrate in contract C.”)).

      The frivolity of an appeal regarding the claims against the non-

signatories is even more stark. Defense counsel offered no caselaw to

support the proposition that parties who never signed a contract — a

contract that explicitly lacks an arbitration clause — should nevertheless

be allowed to impute an arbitration clause from a separate and distinct



                                     35
contract, to which they also were not signatories. And the Court has

likewise been unable to find any. The doctrine of equitable estoppel

simply does not apply in this situation. To assert that this appeal is not

frivolous is to conclude that the Eleventh Circuit would make an

unprecedented ruling by ordering arbitration of claims against parties,

who never signed any of the contracts, for claims arising under a contract

where the actual signatories specifically agreed not to arbitrate.

     For all these reasons, the Court finds that any appeal of this order

denying arbitration would be frivolous and thus declines the request for

a stay.

III. Conclusion

     The Court DENIES DL Investment’s Motion to Compel Arbitration

(Dkt. 93) with regard to Counts One, Two, Three, and Four of Plaintiffs’

Second Amended Complaint (Dkt. 28).

     The Court GRANTS DL Investment’s Motion to Compel

Arbitration with regard to Counts Five, Six, Nine, and Ten as to all

claims arising under or relating to the PPO contract but DENIES the

motion with regard to claims arising under or relating to the PAR and

HMO contracts.



                                    36
     The Court GRANTS the Non-Signatory Defendants’ Motion to

Compel Arbitration with regard to Counts Five, Six, Seven, Nine, Ten,

and Eleven as to all claims arising under or relating to the PPO Contract

but DENIES the motion with regard to claims arising under or relating

to the PAR and HMO contracts.

     Further, the Court DENIES Hospital Defendants’ Motion to

Compel Arbitration to the extent is argues for the arbitration of claims

against Defendant Jorge Perez.

     The Court DENIES Hospital Defendants’ Motion to Stay (Dkt. 93)

the litigation pending resolution of the Arbitration Proceeding and its

Motion to Stay pending appeal of the Court’s denial of their motion to

compel arbitration.

     The Court DIRECTS Plaintiffs to file, within fourteen (14) days

from the entry of this order on the docket, an amended complaint that

specifically includes only those claims for which the Court has denied the

motion to compel arbitration.

     SO ORDERED this 14th day of December, 2018.




                                   37
